Rev. 11

MANUFACTURING AND SALES AGREEMENT

           The PAUL MUELLER COMPANY ("PMC") hereafter, a Missouri Corporation,
and DeLaval Inc., a Delaware corporation with its principal place of business in
Kansas City, Missouri ("DELAVAL U.S."), desire that PMC manufacture and sell to
DELAVAL U.S. a line of milk-cooling and storage equipment intended for use on
dairy farms.  This agreement sets out the terms for such manufacture and sale.



  1.      PARTIES TO THE AGREEMENT:  The manufacturing party and selling party
is Paul Mueller Company, a Missouri corporation with its principal offices at
1600 West Phelps Street, Springfield, Missouri 65801.  The purchasing party is
DELAVAL U.S., a Delaware Corporation with its principal offices in Kansas City,
Missouri.



  2.      GENERAL PURPOSE:  This document is intended to set out the terms under
which PMC will manufacture for DELAVAL US. a line of milk-cooling and storage
equipment for use primarily on dairy farms in North America as well as other
countries at the option of DELAVAL U.S.



  3.      PRODUCTS TO BE MANUFACTURED:  The products to be manufactured under
this agreement (the "Products") are Closed-top milk coolers in standard sizes
sold by DELAVAL U.S. through 8,000-gallon capacity, and other products as may be
mutually agreed by the parties.



           The parties intend that the following products will be added to this
agreement by appropriate amendment provided that PMC is able to provide a
competitive offering acceptable to DELAVAL U.S.:

                    -       Vertical Silo Milk Storage tanks
                    -       Refrigeration Condensing Units
                    -       Heat Recovery Systems.

  4.      "GROSS MARGIN," "GROSS MARGIN PERCENTAGE," "LABOR COST," "STANDARD
FRINGE BENEFITS" AND "MATERIAL COSTS" DEFINED:  "Gross Margin" is defined as
selling price less Labor Cost, and Material Cost.  The resulting gross margin,
when divided by selling price, equals the "Gross Margin Percentage."



           "Labor Cost" is defined as the direct cost of labor required to
manufacture a Product sold under this Agreement, including Standard Fringe
Benefits.  "Standard Fringe Benefits" is defined as including all applicable
fringe benefits such as vacations, holiday, health and life insurance,
disability insurance, pension expense, the employer portion of all federal and
state payroll taxes, including unemployment taxes, worker's compensation
insurance and employer's 401(K) match.



           "Material Cost" is defined as the invoice price of materials, plus
all transportation costs, plus any processing costs incurred by PMC, exclusive
of surcharges.

Page 1 of 16

END OF PAGE 158



  5.      PRICING:  PMC shall sell the Products at prices which maintain PMC's
Gross Margin Percentage for each Product at a level mutually agreed by the
parties.



           If stainless steel surcharges are in effect, PMC will invoice DELAVAL
U.S. separately on a monthly basis for surcharges relating to stainless steel
used in Products sold to DELAVAL U.S. under this Agreement.  The surcharge will
be passed on to DELAVAL U.S. with no markup or profit.  For example, in April,
PMC will invoice for the surcharge on the steel used to fabricate the Products
completed in April.  The surcharge per pound will be the March surcharge per
pound, as steel used in April would have been received in March.



           The monthly invoice for the surcharge will include the number of
Products completed by size, the pounds of stainless in each tank size, the
surcharge per pound, and the total surcharge for the month.



  6.      POTENTIAL ANNUAL PRICE ADJUSTMENTS:  The parties agree that PMC shall
adjust Product prices upwards or downwards at the beginning of each calendar
year as necessary to maintain the mutually agreed Gross Margin Percentage for
each Product.  The annual price adjustment for a Product shall be determined
using the following formula:

Price Change  =  Net Change in Labor Cost and Material Cost
                      1 - Gross Margin Percentage

           For example, if a Product has a current selling price of $3,000.00
and the mutually agreed Gross Margin Percentage for that size and model was 40%,
and if the cost of material and labor to build the Product increased by $100.00,
then PMC would be entitled to increase the selling price by $167.00; i.e.
$167.00 equals $100.00 divided by 0.6 (1 - 0.4).  If the cost of material and
labor to build the Product decreased by $100, then PMC would be obligated to
decrease the selling price by $167.



           PMC will notify DELAVAL U.S. ninety (90) calendar days in advance of
any proposed price adjustment and will submit an explanation, together with
appropriate documentation, as to the reason for the adjustment and the revised
price for each Product.  Any such change that constitutes a price increase shall
apply only to orders given subsequently by DELAVAL U.S. and not to orders
already in house.



           DELAVAL U.S. may, at its own expense, require a statement from the
independent auditors of PMC verifying that any proposed price change is in
conformity with this provision.  It however, the auditors' report indicates that
a proposed price increase exceeds the amount properly allowed by this provision
by more than 5%, PMC shall reimburse DELAVAL U.S. for the cost of the audit.  In
addition, DELAVAL U.S. shall have the right, upon reasonable notice, to review
PMC's relevant books and records to determine the current Gross Margin
Percentage for one or more Products.



           The parties further agree that if, at any time during a calendar
year, either party believes that the price of one or more Products results in a
Gross Margin Percentage that is significantly different than the mutually agreed
Gross Margin Percentage for that Product, the parties will promptly conduct a
good faith review of the price of that product.  If the parties mutually agree
that a price adjustment is appropriate, the price for that Product will be
adjusted as of a mutually acceptable date.

Page 2 of 16

END OF PAGE 159



  7.      DELAVAL U.S.'S RIGHT TO CHANGE SPECIFICATIONS AND DESIGN:  All
specifications and designs used in the manufacture of the Products for DELAVAL
U.S. hereunder are, and shall continue to be, the sole property of DELAVAL U.S. 
DELAVAL U.S. shall have the right, from time to time, to change the
specifications or design of the Products to be manufactured under this
agreement.  DELAVAL U.S. shall reimburse PMC for any non-recurring costs related
to such changes to include prototyping, testing, preparation of drawings and
production documentation reasonably required in accordance with PMC's normal
course of business.  Prior to incurring any such non-recurring costs, PMC shall
provide DELAVAL U.S. with a quote setting out the anticipated costs.  PMC shall
not proceed with any of the activities set out on the quote without DELAVAL
U.S.'s prior written authorization.  The parties recognize that it is impossible
to anticipate in advance what additional recurring cost, expense, or savings
such change will cause to PMC.  Therefore, upon such change of design or
specifications, PMC shall manufacture to DELAVAL U.S.'s specifications and
design as changed and, if necessary, shall adjust the price for that Product to
maintain the mutually agreed Gross Margin Percentage.  PMC shall be obligated to
provide the explanation and written documentation required by Section 6, and
DELAVAL U.S. shall have the right to review PMC's relevant books and records and
to require a statement from PMC's independent auditors as provided in Section
6.  In no event shall PMC be required to make additional capital outlays for
machines or equipment in order to meet any changed specifications or design by
DELAVAL U.S.  It is understood that maintenance, repairs and the deterioration
or depreciation of machines and equipment are not subject to the preceding
sentence.  Should DELAVAL U.S.'s changes result in PMC having excess or
unnecessary raw materials, components, or supplies, DELAVAL U.S. will purchase
the same from PMC at PMC's cost, f.o.b. PMC's dock; provided PMC shall make all
reasonable efforts to use the same in PMC's operations before requiring DELAVAL
U.S. to purchase.



  8.      REQUESTS FROM PMC TO CHANGE SPECIFICATIONS AND DESIGN:  In the event
that PMC requests DELAVAL U.S. to change the design or specifications for one of
the Products in order to implement a manufacturing or other change that will
result in a financial benefit to PMC that exceeds the financial benefit to
DeLaval, and DELAVAL U.S. agrees to the requested change, PMC shall absorb the
non-recurring costs related to such changes to include prototyping, testing,
preparation of drawings and production documentation reasonably required in
accordance with PMC's normal course of business.  Upon acceptance of the change
by PMC and DELAVAL U.S., PMC shall manufacture according to the changed
specifications and design, and, if necessary, shall adjust the price for that
Product to maintain the mutually agreed Cross Margin Percentage.  PMC shall be
obligated to provide the explanation and written documentation required by
Section 6, and DELAVAL U.S. shall have the right to review PMC's relevant books
and records and to require a statement from PMC's independent auditors as
provided in Section 6.

Page 3 of 16

END OF PAGE 160



  9.      CALIBRATION OF MILK COOLERS:  PMC will calibrate tanks manufactured
under this agreement and provide a laminated calibration chart for each tank. 
PMC will send a copy of each calibration chart to DELAVAL U.S. as each tank
ships.



10.      REGISTRATIONS:  PMC shall be responsible for maintaining CSA
registration and 3A registration for DELAVAL U.S. tanks manufactured by PMC
under this agreement, and DELAVAL shall reimburse PMC for its out-of-pocket
costs to maintain such registrations.



11.      PMC'S STORAGE OBLIGATIONS CONCERNING PRODUCTS TO BE MANUFACTURED AT
OSCEOLA:  If requested by DELAVAL U.S., PMC agrees to provide outdoor storage of
Products manufactured under this agreement, free of charge to DELAVAL U.S., at
the Osceola facility.  DELAVAL U.S. shall have the duty to insure the completed
Products after identification to the contract, and pay all personal property
taxes levied on such Products after identification.



12.      IDENTIFICATION OF GOODS TO THE CONTRACT:  Identification of the goods
to the contract occurs on the day after PMC mails DELAVAL U.S. its invoice for
the completed Products.  PMC will not invoice DELAVAL U.S. until:

 

(a)

All manufacturing processes to be performed by PMC have been completed; and



 

(b)

The Products have been properly signed, labeled and crated.



 

(c)

The mailing of the invoice shall occur no earlier than the scheduled production
month specified by DELAVAL U.S. and, within each month, PMC will use reasonable
efforts to spread identification ratably throughout the month.  Upon
identification of the goods to the contract:



   

  (i)

except as set out in Section 14, below, the risk of loss passes to DELAVAL U.S.
along with title, free of all liens and Encumbrances



   

 (ii)

the duty to insure the goods passes to DELAVAL U.S.



   

(iii)

the duty to pay personal property taxes passes to DELAVAL U.S.



   

(iv)

PMC shall store and ship as specified.

           During the term of this agreement, PMC warrants that it shall not
enter into any agreement which provides any party with a security interest in
inventories identified as goods manufactured for DELAVAL U.S. pursuant to this
agreement.



13.      SIGNAGE, LABELING AND CRATING OF COMPLETED PRODUCTS:  DELAVAL U.S.
shall be responsible for selecting the suppliers of all labels and signage to be
applied to the Products which incorporate DeLaval's tradenames, housemarks, or
trademarks, and providing those suppliers with the specifications necessary to
produce the desired labels and signage.  DELAVAL U.S. shall provide PMC with the
identity of those suppliers and PMC shall procure all such labels and signage
from those suppliers.  PMC shall apply all such labels and signage in accordance
with DeLaval's instructions.

Page 4 of 16

END OF PAGE 161



           DELAVAL U.S. shall provide PMC with specifications for all other
labels, and data plates required for the Products.  PMC shall manufacture or
have manufactured all such labels and data plates, and shall apply them in
accordance with DeLaval's instructions.  DELAVAL U.S. will compensate PMC for
any additional expense or time incurred as a result of modifications to the
specifications or application instructions for labels, signage or data plates.



           The price schedule for Products includes the skidding of tanks in
accordance with skidding methods required by DELAVAL U.S.  Additional charges
shall apply for crating or export packaging if required by DELAVAL U.S.



           During the term of this agreement, PMC shall have the nonexclusive
license to use DELAVAL U.S.'s trademarks in connection with the labeling of
Products manufactured by PMC for DELAVAL U.S. hereunder.  PMC shall not use
DELAVAL U.S.'s trademarks or labels in connection with any other products



14.      SHIPPING AND ADMINISTRATIVE CHARGES:  The parties contemplate that some
of the DELAVAL U.S. Products may be picked up by DELAVAL U.S.'s dealers or
customers, and some may be shipped by motor freight common carrier.  As to
Products which are to be picked up by motor freight common carrier, PMC's sole
obligation shall be to set such Products aboard the common carrier, properly
crated and packaged, and to obtain a bill of lading therefore indicating that
the carrier received them in good condition.  PMC has no responsibility for
damage occurring to the Products thereafter.  PMC shall ship by bill of lading
showing DELAVAL U.S. as the consignor, and directing the freight bill be sent to
DELAVAL U.S.



           With regard to Products to be picked up by private hauler, PMC's sole
obligation shall be to set such Products aboard the transport provided in good
condition, properly created and packaged.  PMC shall not be required to re-crate
or otherwise modify the configuration of milk coolers or other Products to
accommodate an incorrectly sized carrier.  PMC's liability for damage to such
Products ends when PMC obtains a receipt from the driver picking up those
Products, indicting that they have been placed aboard his truck in good
condition and without damage.



15.      WARRANTIES:  PMC warrants all Products manufactured under this
agreement exclusively as follows:

Pages 5 of 16

END OF PAGE 162



MILK COOLERS



ONE YEAR LIMITED WARRANTY

           PMC will repair (or replace at its option) any part or portion of a
Product manufactured by PMC and found to be defective in workmanship or material
under normal use and service for a period of one (1) year from the date of
installation by the original user, or twenty (20) months from the date of
shipment from the PMC factory, whichever occurs first.  Purchased components
such as motors, gearboxes or refrigeration controls shall only be warranted only
to the extent of the original equipment manufacture's warranty.  This warranty
covers replacement of parts or repair of the equipment only, and does not cover
items such as refrigerant, product loss, cost of substitute storage facilities,
or labor charges by others; provided however, that in the event of defective
workmanship, the warranty does cover all direct costs incurred by DELAVAL U.S.
but only to the extent such costs are previously authorized by PMC prior to
being incurred; or all direct costs incurred by PMC relating to the repair or
replacement of the cooler in question.



           Replacements and/or repair of certain components not manufactured by
PMC will be handled by authorized service stations designated by the
manufacturer of the component.



           Advance permission to return any parts or equipment must be obtained,
in writing, and all Products must be returned with transportation cost prepaid.

FIVE-YEAR LIMITED WARRANTY

           PMC warrants to DELAVAL U.S. that the DELAVAL U.S. milk cooler
stainless steel evaporator (cooling plate) and stainless steel internal
refrigerant tubing in the DELAVAL U.S. bulk milk tanks manufactured under this
agreement will remain free from defects in material and workmanship under normal
use and service for a period of five (5) years from the date of installation by
the original purchaser-user or sixty-six (66) months from the date of shipment
from the PMC factory, whichever occurs first.



           Under this warranty, PMC's obligation shall be limited to the repair
or, at PMC's option, the replacement of the plate(s) and tubing.



           PMC warrants to DELAVAL U.S. that the DELAVAL U.S. milk cooler
stainless steel evaporator (cooling plate) will be free of internal leakage for
a period of five (5) years from the date of installation by the original
purchaser-user or sixty-six (66) months from the date of shipment from the PMC
factory, whichever occurs first, during which time defective units will be
repaired by PMC at no charge to DELAVAL U.S.

GENERAL PROVISIONS

           Under all the above warranties, PMC's obligation shall be limited to
the repair, or at PMC's option, the replacement of the Products.  Motor freight
common carrier charges will be paid by PMC within the 48 contiguous United
States, Canada and Mexico.  Permission to return any products must be obtained
in writing prior to shipment.  Transportation and inspection costs will be paid
by PMC if returned products are found to be defective.

Page 6 of 16

END OF PAGE 163



           The warranties above constitute PMC's total responsibility.  The
above warranties will not apply in the event of abuse or misuse, vandalism, acts
of terrorism, negligence, improper installation, alterations by unauthorized
service, damage by flood, fire, windstorm, lightning or acts of God.  The above
warranties apply only to DELAVAL U.S., which is the original purchaser (for
resale) of the Products, and only when such Products are at their original
installation location.  The warranties are not transferable.



           Any other warranty, indemnity or performance guarantee offered by
DELAVAL U.S. to any third party relating to any of the goods provided to or for
DELAVAL U.S. by PMC hereunder shall be satisfied solely by DELAVAL U.S., and
DELAVAL U.S. shall defend, hold harmless and indemnify PMC for any claim made
thereunder including the costs and attorneys fees to defend same.

DISCLAIMER

           ALL PRODUCTS TO BE MANUFACTURED UNDER THIS AGREEMENT ARE MANUFACTURED
IN ACCORDANCE WITH PLANS AND SPECIFICATIONS SUPPLIED BY DELAVAL U.S.  PMC MAKES
NO WARRANTY THAT SUCH PRODUCTS ARE MERCHANTABLE OR FIT FOR ANY PARTICULAR
PURPOSE OR USE.  THE SOLE RESPONSIBILITY OF PMC SHALL BE THAT IT WILL
MANUFACTURE SUCH PRODUCTS IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS OF
DELAVAL U.S. AS IN FORCE AT THE TIME OF MANUFACTURE BASED UPON THE WRITTEN PLANS
AND SPECIFICATIONS THEN IN PMC'S POSSESSION, AND THAT THE PRODUCTS WILL BE FREE
FROM DEFECTS IN MATERIALS AND WORKMANSHIP AS PROVIDED IN THIS PARAGRAPH.  THIS
WARRANTY IS EXPRESSLY MADE IN LIEU OF ANY AND ALL OTHER WARRANTIES WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THOSE OF MERCHANTABILITY OR
FITNESS FOR PARTICULAR PURPOSE OR USE AND THE SOLE LIABILITY OF PMC SHALL BE TO
REPLACE OR REPAIR ANY PRODUCTS NOT IN CONFORMITY WITH THE PLANS AND
SPECIFICATIONS.  PMC SHALL HAVE NO LIABILITY FOR INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, WHETHER FORESEEABLE OR NOT.



16.      WARRANTY CLAIMS:  When a claim is made under PMC's warranty to DELAVAL
U.S., DELAVAL U.S. shall provide PMC with all reasonable information necessary
to allow PMC to determine the date of original installation of any Products, or
satisfactorily completed installation of other products manufactured by PMC
prior to PMC's obligation to fulfill any of its obligations under the above
stated warranties.

Page 7 of 16

END OF PAGE 164



17.      SERVICE:  DELAVAL U.S. may wish to provide for field service and repair
of Products manufactured or supplied by PMC under this Agreement but not covered
under PMC's warranty to DELAVAL U.S.  If DELAVAL U.S. requests PMC to provide
factory-sponsored field service for such Products, PMC will provide such
services at the same rates charged for such service within its own organization
for service of PMC products.



           Such out-of-warranty repair work performed by PMC at the Osceola
factory shall be charged at a labor-selling price of sixty dollars ($60.00) per
hour, plus all materials at actual cost.  This rate is fixed for the first two
(2) years of the contract, and shall be as mutually agreed thereafter.



           PMC will use reasonable efforts to perform all service and repairs,
whether under the warranty or out-of-warranty, on a prompt and timely basis as
it does for its other customers.



18.      INVOICING AND PAYMENT:  PMC shall invoice DELAVAL U.S. for all products
manufactured under this agreement at the time of identification to the contract
as provided in Section 12, above.  DELAVAL U.S. shall pay for such goods net,
within thirty (30) days of the date of invoice.  All sales are f.o.b. factory
and title passes as provided in Section 12 above.



19.      DELAVAL U.S.'S DUTY TO PROMOTE ITS PRODUCTS:  DELAVAL U.S. agrees that
for the duration of this agreement, it will actively promote and advertise its
DELAVAL U.S. product line in a manner generally consistent with it efforts over
the three (3) years preceding execution of this agreement.



20.      PUBLIC ANNOUNCEMENTS:  The parties mutually agree that neither will
engage in any advertising or product promotion, or other actions calling the
attention of the marketplace to this agreement or the contents thereof.



21.      CHOICE OF LAW:  The parties agree that this is a Missouri contract and
that it shall be interpreted and construed according to the laws of Missouri, no
matter where enforced.



22.      MODIFICATION OF UNIFORM COMMERCIAL CODE PROVISIONS:  To the extent that
this agreement conflicts with the statutory provisions of the Uniform Commercial
Code as adopted in the State of Missouri or the State of Iowa, this agreement
controls.

23.      DISPUTE RESOLUTION:

 

(a)

In the event a dispute between the parties arises out of or is related to the
interpretation or application of this agreement, the parties shall meet and
negotiate in good faith to attempt to resolve the dispute.  In the event the
dispute is not resolved within ninety (90) calendar days of the date one party
sends written notice of the dispute to the other party, the dispute shall be
submitted to binding arbitration in accordance with the rules of the American
Arbitration Association.

Page 8 of 16

END OF PAGE 165



 

(b)

Unless otherwise agreed by the parties hereto, the arbitral panel shall consist
of three (3) arbitrators, one (1) to be appointed by each party hereto and the
third (3rd) to be appointed by the two (2) arbitrators appointed by the parties
hereto.  In the event that a party fails to appoint an arbitrator within fifteen
(15) calendar days after any such dispute, controversy or claim has been
referred to arbitration hereunder, then, in such event, the other party may
request the American Arbitration Association to appoint an arbitrator for the
party failing to make such appointment.  In the event that the third (3rd)
arbitrator has not been appointed within thirty (30) calendar days after any
such dispute, controversy or claim has been referred to arbitration hereunder,
then, in such event, either party hereto may request the American Arbitration
Association to appoint such third (3rd) party.



 

(c)

The arbitration proceedings shall be held in St. Louis, Missouri.  The arbitral
panel shall apply such rules of procedure as it thinks appropriate in the
circumstances; provide, however, that both parties hereto shall be entitled to
representation by counsel, to appear and present written and oral evidence and
argument, and to cross-examine witnesses presented by the other party.  The
arbitral award shall be in writing and the arbitral panel shall provide written
reasons for its award.  The award of the arbitral panel shall be final and
binding upon the parties hereto.



 

(d)

Each party will be responsible for one-half (1/2) of the fees, costs and charges
of the arbitration process, and their own attorney's fees.



 

(e)

The provisions of this section shall survive and bind the parties hereto,
notwithstanding any expiration or termination of this agreement, whether by way
of the exercise of rights of termination hereunder, passage of time, or
otherwise.  The provisions of this section shall be severable and binding on the
parties hereto, notwithstanding that any other provision of this agreement may
be held or declared to be invalid, illegal or unenforceable.

24.      SUCCESSORS AND ASSIGNS:  This agreement shall not be assigned by either
party without the prior written consent of the other party, which consent shall
not be unreasonably withheld provided, however, that this agreement may be
assigned by either party in the event of a merger or consolidation of that party
or the sale by that party of all or substantially all of its assets.  This
agreement is the binding obligation of the parties, enforceable against each of
them and their successors and permitted assigns in accordance with its terms,
which may not be modified or amended except in a writing signed by each of the
parties hereto.



25.      COMPLETE AGREEMENT:  This instrument is intended by the parties as a
final expression of their agreement and as a complete and exclusive statement of
its terms.  No course of prior dealings between the parties shall be relevant or
admissible to supplement, explain or vary any of the terms of this agreement. 
This agreement shall cancel and supersede all prior communications,
understandings and agreements, whether oral or written relating to the subject
matter hereof.  No representations, understandings or agreements have been made
or relied upon in the making of this agreement other than those specifically set
forth herein.



26.      MODIFICATION OF THIS AGREEMENT:  This agreement can be modified only by
an instrument signed by the parties or their duly authorized agents.

Page 9 of 16

END OF PAGE 166



27.      DELAY:  Neither party shall be held in default hereunder or otherwise
liable for delays in or suspension of performance (other than an obligation to
pay for services rendered and goods sold or delivered) caused by acts of God,
acts of terrorism, actions, orders or requests of any government or governmental
authority, strikes or labor disputes, sabotage, accidents, floods, fires or
other loss of manufacturing facilities, lack of adequate fuel, power, raw
materials, labor or transportation facilities, inability to obtain materials or
power from regular sources or any other happening or contingency beyond the
reasonable control of and without the fault of that party (whether or not of a
kind hereinbefore specified, a "Force Majeure Event") to the extent that such
Force Majeure Event limits or prevents the party's performance hereunder.  The
party affected shall promptly notify the other party of the happening of any
Force Majeure Event and of the contemplated effect thereof on their performance
hereunder.  Upon elimination or cessation of any Force Majeure Event, the
obligations of the parties hereunder shall be automatically reinstated.



28.      SALES TAXES:  DELAVAL U.S. shall provide PMC with a sales tax exemption
letter from any competent taxing authority, so as to free PMC from paying any
sales or transfer tax by reason of its sales to DELAVAL U.S.; failing such
exemptions, DELAVAL U.S. will hold PMC harmless from any such taxes incurred by
PMC.



29.      PMC NOT TO MORTGAGE OR ENCUMBER COMPLETED PRODUCTS:  Once the products
contemplated by this agreement have been identified to the contract, PMC shall
not include the same as an asset of PMC that is pledged or available to pledge,
and PMC warrants that such products will be and remain free and clear of all
liens.



30.      DELAVAL U.S.'S INDEMNITY TO PMC:  DELAVAL U.S. shall defend, indemnify
and hold PMC harmless from any and all costs, loss or expense arising from the
sale, installation and use of products manufactured in accordance with DELAVAL
U.S.'s specifications, except to the extent that such claims arise from defects
in material or workmanship or improper manufacturing, packaging, handling or
storage prior to transfer of title to DELAVAL U.S., or the improper servicing or
repair on the part of PMC.  DELAVAL U.S. shall defend, indemnify and hold PMC
harmless from any and all loss or costs which PMC would otherwise suffer by
reason of any claimed breach of warranty of fitness for intended use, or
merchantability, or resulting from improper installation or damage to the goods
after they have been loaded aboard the shipping vehicle at PMC's dock, without
damage.



31.      PMC'S INDEMNITY TO DELAVAL U.S.:  PMC shall defend, indemnify and hold
DELAVAL U.S. harmless from any and all third party claims for their cost, loss
or expenses arising from third party use of products not manufactured in
substantial -- accordance with DELAVAL U.S.'s specifications or arising from the
improper manufacturing, packaging, handling or storage or the improper servicing
or repair by PMC, as limited by the warranty provisions of this agreement.



32.      RECIPROCAL INDEMNITY:  The parties agree to indemnify and hold harmless
each other for any failure by either party to properly perform its obligations
under this agreement.

Page 10 of 16

END OF PAGE 167



33.      TERM OF AGREEMENT:  This agreement shall extend for a period of five
(5) years from the date of its execution, during which neither party may cancel
other than for cause.  Thereafter, the agreement shall automatically renew for
subsequent one (1) year periods but may be cancelled by either party without
cause at any time upon one (1) year's advance written notice thereof to the
other party.  Upon termination of this agreement, DELAVAL U.S. agrees to
purchase from PMC any remaining inventories, components or finished goods
related to products manufactured under this agreement.



34.      NOTICES:  All notices required by this agreement shall be considered
received by the other party three (3) business days after deposited in the mail,
postage prepaid, to the address of each party as listed below.  The parties may
from time to time change the place for receipt of such notices for written
notification to the other party.  Current address for notice purposes are:

           If to the Paul Mueller Company:

                      Paul Mueller Company
                      Attention:  President
                      Post Office Box 828
                      Springfield, Missouri 65801-0828

           If to DELAVAL U.S.:

                      DELAVAL U.S. Inc.
                      Attention:  President
                      11100 North Congress Drive
                      Kansas City, Missouri 64153-1296

35.      INSPECTION BY DELAVAL U.S.:  DELAVAL U.S. shall have the right to
inspect the products manufactured under this agreement, and stored by PMC on
DELAVAL U.S.'s behalf at any time during normal business hours at PMC's
manufacturing facilities.  DELAVAL U.S.'s failure to inspect shall not be deemed
a waiver of any of DELAVAL U.S.'s rights, and if the products are found to be
defective in material or workmanship, PMC retains the obligation and liability
to replace or repair the same at its own cost.



36.      PMC'S CONTINUING OBLIGATION TO MANUFACTURE:  PMC shall have no
continuing duty to manufacture under the terms of this agreement unless DELAVAL
U.S. shall have satisfactorily complied with all obligations, which this
agreement imposes upon DELAVAL U.S.

Page 11 of 16

END OF PAGE 168



37.      PMC's DUTY TO FILL ORDERS ON A TIMELY BASIS:  PMC shall use reasonable
efforts to fill orders placed by DELAVAL U.S. on a timely basis consistent with
its efforts for its other customers.



38.      DELAVAL U.S.'S DUTY TO PROVIDE ANNUAL SALES PROJECTIONS:  By October
31, of each year, DELAVAL U.S. will provide a projection of the tanks they
estimate they will need produced in the following calendar year.  This
projection will indicate by month the tank sizes and numbers that DELAVAL U.S.
estimates will be required.  Such forecasts shall be good faith estimates only
and shall not constitute orders or forecasts of orders but shall serve only as
guidelines for production by PMC.



39.      PMC's OBLIGATION OF FAIRNESS TO JOINT DEALERS:  Concern has been
expressed that an OEM relationship inherently provides incentive for PMC to
terminate PMC franchises of joint DELAVAL U.S./PMC dealers without cause, and
create alternative distribution as a means to broaden the combined market share
of PMC brand and DELAVAL U.S. brand tanks make by PMC.  Accordingly, PMC agrees
that its policy toward dealers will not be influenced by virtue of the OEM
relationship with DeLaval, and that all dealers will be treated on a fair and
consistent basis.



           PMC further agrees that it shall not terminate a joint DELAVAL
U.S./PMC Joint Dealer, nor will it appoint a new dealer in all or part of that
Joint Dealer's territory, for reason of the Joint Dealer purchasing DELAVAL U.S.
tanks unless that dealer's purchases of tanks from DELAVAL U.S. exceeds 50% of
the dealer's total tank purchases in any 12 month rolling period.  For purposes
of this provision, the percentage of purchases shall be calculated based on the
total nominal capacity of the tanks purchased.  This provision shall not prevent
PMC from termination of a Joint Dealer for reasonable cause or failure to meet
minimum dealership performance standards as typically applied to PMC's other
dealers.



40.      DELAVAL U.S.'S PRODUCTION ORDERING:  DELAVAL U.S. will give to PMC
written notice of DELAVAL U.S.'s firm production requirements by product and by
size 6 weeks in advance; that is, by the 15th of each month, DELAVAL U.S. will
provide PMC with written notice of its firm production orders for the second
following month.  For example, by April 15th, DELAVAL U.S. will provide PMC, in
writing, its firm requirements for tanks to be produced during June.



           When providing orders to PMC per the preceding paragraph, DELAVAL
U.S. shall also provide an updated estimate of its requirements for the
following third and fourth months.  For example, on April 15th, DELAVAL U.S.
will provide PMC with its firm order for the month of June, and its updated
estimates for July and August.



41.      PMC TO DELIVER FREE OF LIENS:  PMC agrees that it will ship, or deliver
f.o.b. its dock at Osceola, Iowa free and clear of any liens created by PMC or
anyone claiming through or under PMC.

Page 12 of 16

END OF PAGE 169



42.      PMC TO MAKE NO OUTSIDE SALES:  PMC agrees that all goods manufactured
per DELAVAL U.S.'s design and specification will be sold only to DELAVAL U.S.,
or to others as directed by DELAVAL U.S.  PMC will make no sales of goods
manufactured per DELAVAL U.S.'s design and specification to others without
DELAVAL U.S.'s written consent.



43.      UNDERSTANDING AS TO MANUFACTURING:  It is the intention of the parties
to this agreement, that PMC shall be the exclusive manufacturer for the products
listed on Exhibit "A" for sale by DELAVAL U.S. within North America.  However,
if PMC is unable to fill DELAVAL U.S.'s orders on a timely basis, DELAVAL U.S.
shall be free to use alternate suppliers until such time as PMC notifies DELAVAL
U.S. that PMC can once again fill DELAVAL U.S.'s orders on a timely basis.



44.      PMC'S SECURITY INTEREST:  DELAVAL U.S. grants to PMC a security
interest in the products manufactured by PMC under this agreement, and not paid
for by DELAVAL U.S., to secure payment therefore and all other payments and
obligations required of DELAVAL U.S. under this agreement.  DELAVAL U.S.
warrants that such products will be and remain free and clear of all liens. 
This security interest applies only to those products identified to this
contract.  It shall not affect DELAVAL U.S.'s right to sell or ship such
products, free of this lien, from the PMC facilities directly to DELAVAL U.S.'s
distributors or end users.  Nor shall it apply to the proceeds of such sales.



           Should DELAVAL U.S. desire to ship such goods to warehousing
facilities in the continental United States, owned or leased to DELAVAL U.S.,
for further delivery by DELAVAL U.S.'s route trucks or otherwise, such goods
shall remain subject to the lien created by this paragraph at the warehousing
location.  DELAVAL U.S. agrees to execute all necessary UCC financing statements
to perfect the lien created by this paragraph in any state of the United States
to which the products are shipped for warehousing.



           Should DELAVAL U.S. change its method of doing business with its
Canadian subsidiary so as to sell on consignment to such subsidiary, DELAVAL
U.S. will execute all documents necessary to give and perfect to PMC a security
interest in such products.



           DELAVAL U.S. agrees to insure such products (for invoice amount)
against fire and extended coverage hazards, and to name PMC as a named insured,
with proceeds payable to PMC and DELAVAL U.S. as their interests may appear. 
DELAVAL U.S. will provide PMC with certificates of such current insurance
coverage.  DELAVAL U.S. will not sell or dispose of the collateral except in the
ordinary course of business.  DELAVAL U.S. will promptly pay all personal
property taxes or other liens on the property, and discharge any other liens
placed thereon and failing such payment and discharge, PMC may pay or discharge
the same at its option, and upon such payment DELAVAL U.S. will reimburse PMC
therefore, with interest at a rate to 1-1/2 percent above the New York prime
rate, from the date of PMC's payment.  The lien granted by this paragraph shall
also extend to any sums advanced by PMC in the discharge of such subsequent
liens or levies, until PMC has been reimbursed therefore.



           DELAVAL U.S. will be in default under this section, and PMC may
declare default, upon:

Page 13 of 16

END OF PAGE 170



 

(a)

default in payment for more than sixty (60) days following date of PMC's invoice
to DELAVAL U.S., or material breach of any obligation or liability of DELAVAL
U.S. under this agreement;



 

(b)

the making or attempted making of any levy or seizure or attachment of the
products manufactured by PMC under this agreement; wherever located within the
continental United States;



 

(c)

dissolution, termination of existence, insolvency or business failure of DELAVAL
U.S., or appointment of a receiver or trustee for DELAVAL U.S., or the
commencement of any proceeding under any state or federal insolvency or
bankruptcy law by or against DELAVAL U.S.

           Upon default, and at any time thereafter, PMC may proceed to exercise
any and all rights granted under this agreement, or under the Uniform Commercial
Codes of Missouri or the state where the products are located, or other rights
possessed by PMC.



           No waiver of default shall operate as a waiver of any other default. 
Upon full performance by DELAVAL U.S. of its obligations under this agreement,
and upon full payment by DELAVAL U.S., this security agreement shall become
void.  This agreement shall be binding upon the successors of the parties
hereto.  DELAVAL U.S. will execute all financing statements necessary to perfect
and maintain the lien(s) created by this agreement.



45.      RETURN OF SPECIFICATIONS, ETC.:  Upon the termination of this
agreement, PMC agrees that:

 

(a)

it will promptly return to DELAVAL U.S. all copies of and other documents
provided by DELAVAL U.S. setting forth the specifications and designs for
products, (collectively the "Specifications");



 

(b)

it will not use the Specifications for any purpose thereafter, and



 

(c)

it will promptly return to DELAVAL U.S. all labels, insignia and the like that
use the name of DELAVAL U.S.

46.      DEFAULT:  Either party may terminate this Agreement due to a material
default in the other party's performance of its obligations hereunder upon
thirty (30) calendar days' prior written notice to such other party if such
other party fails to remedy such default to the reasonable satisfaction of the
terminating party within such thirty (30) calendar day period, unless, if the
default cannot be cured within said thirty (30) day period, diligent efforts to
effect a cure are commenced during that period and are continued until a cure is
completed.

Page 14 of 16

END OF PAGE 171



47.      CONFIDENTIALITY:  Both parties acknowledge and agree that they shall
take all reasonable steps to keep confidential, and shall not disclose to,
publish or use for the benefit of any third party or themselves (except in
carrying out their duties in connection with this agreement) any information
which a disclosing party identifies in writing as being confidential, whether
received prior to or during the term of this agreement, without first having
obtained the written consent of the disclosing party unless the information (a)
is in the public domain at the time of such disclosure, publication or use by
the receiving party (provided that information in the public domain has not and
does not come into the public domain as the result of disclosure, publication or
use by the receiving party); (b) is known to the receiving party prior to
disclosure by the other party as shown by written records to that effect; (c)
becomes available to the receiving party on a non-confidential basis from a
source other than the other party which source did not, to the best knowledge
and belief of the receiving party, acquire the information, directly or
indirectly, from the other party under an obligation of confidence; or (d) is
independently developed by an employee of the party; said employee having no
knowledge of the information disclosed pursuant to this agreement and having had
no access to any of such information.  The parties hereby acknowledge and agree
that all specifications and designs used in the manufacture of the products for
DELAVAL U.S. hereunder and all information contained herein is Confidential
Information for purposes of this agreement without any further identification by
the parties that such information is confidential.  The obligations of
confidentiality hereunder shall survive any expiration or termination of this
Agreement for a period of five (5) years from the effective date of such
expiration or termination.



48.      FIRST RIGHT OF REFUSAL:  In the event that PMC elects to disengage from
the Dairy Farm Equipment business during the life of this Agreement, PMC hereby
grants DELAVAL U.S. the first option to purchase the business at the offering
price established by PMC.  If DELAVAL U.S. does not wish to purchase at the
offering price, PMC shall be free to sell to other parties at that price.



49.      MUELLER REPLACEMENT PARTS:  PMC agrees to make all PMC Dairy Farm
Equipment replacement parts available directly to DELAVAL U.S. for resale,
provided however that sales of PMC Replacement Parts by DELAVAL U.S. shall be
limited to DELAVAL U.S. dealers who were authorized PMC dealers as of the date
of this Agreement, and whose franchise was subsequently cancelled by PMC during
the term hereof.  DELAVAL U.S. agrees it shall not advertise or solicit business
for PMC Replacement Parts nor permit such dealers to advertise or solicit
business for PMC Replacement Parts.



           Such parts shall be sold by PMC to DELAVAL U.S. at a discount of 40%
from PMC's then current list price, and shall be subject to PMC's standard
Replacement Parts Warranty.  PMC will not accept parts orders directly from
DELAVAL U.S. dealers that are not also authorized PMC dealers, but PMC agrees to
drop ship to such dealers in accordance with instructions provided by DELAVAL
U.S. at the time of order.



50.      LIMITATION ON ESTABLISHMENT OF NEW ACCOUNTS:  PMC agrees that it will
not establish any new OEM Dairy Farm Equipment accounts without first consulting
with and providing reasonable assurance to DELAVAL U.S. that such additional
business will not adversely affect the ability of PMC to meet established
standards for product quality and timeliness of delivery.

Page 15 of 16

END OF PAGE 172



51.      GOOD FAITH CONSIDERATION:  PMC and DELAVAL U.S. mutually recognize the
North American market for Dairy Farm Equipment is rapidly changing due to such
factors as industry consolidation.  Accordingly, should market factors change
substantially from the date of this Agreement, the parties mutually agree to
meet and engage in good faith negotiations regarding what either party feels to
be appropriate changes to the Agreement.



           THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.



           IN WITNESS WHEREOF, we have hereunto set our hands and seals on this
first day of June, 2004.



           The following signatures are provided on a contingent basis, subject
to approval by the Board of Directors of the parent company of DELAVAL U.S. 
Upon approval of the Board of Directors of the parent company of DELAVAL U.S.,
DELAVAL U.S. shall deliver, via certified documentation, verification of such
approval, and this Agreement shall become effective retroactively, as of the
date written above.

PAUL MUELLER COMPANY

 

DELAVAL U.S., Inc.

By:

/S/   DANIEL C. MANNA

 

By:

/S/   ULF JAERN

Name:

Daniel C. Manna

 

Name:

Ulf Jaern

Title:

President

 

Title:

President -- South-Central American & Pacific

               

By:

/S/   WALT MAHARAY

     

Name:

Walt Maharay

     

Title:

Executive Vice President

Page 16 of 16

END OF PAGE 173

